     Case 8:19-cr-00061-JVS Document 430-1 Filed 03/29/21 Page 1 of 20 Page ID #:6330



1                          DECLARATION OF ALEXANDER C.K. WYMAN

2           I, Alexander C.K. Wyman, declare as follows:

3           1.      I am an Assistant United States Attorney (“AUSA”) in the

4     United States Attorney’s Office for the Central District of

5     California.      Together with AUSA Brett A. Sagel, I am assigned to

6     represent the government in the prosecution of defendant MICHAEL JOHN

7     AVENATTI (“defendant”) in United States v. Michael John Avenatti, SA

8     CR 19-61-JVS.     I submit this declaration in support of the

9     government’s Motion for Leave to Designate an Alternate Expert on the

10    Subject of Special Needs Trusts.

11          2.      Attached hereto as Exhibits 1 and 2 are true and correct
12    copies of emails that government counsel in this case sent to defense

13    counsel, H. Dean Steward, in November 2020 regarding a potential

14    stipulation concerning the subject of special needs trusts.

15          3.      Attached hereto as Exhibit 3 is a true and correct copy of
16    an email that Mr. Steward sent to government counsel in November

17    2020.      Based on my review of email correspondence related to this

18    case and conversations with AUSA Sagel, it does not appear that the

19    government received any other response from Mr. Steward on the issue

20    of a stipulation regarding special needs trusts.

21          4.      Attached hereto as Exhibit 4 is a true and correct copy of
22    an email that I sent to Mr. Steward on March 16, 2021.            Attached as

23    Exhibit 5 is the attachment to that email.          Mr. Steward provided the
24    following response to my email on March 24, 2021: “We would oppose

25    the motion and will do so after your filing.”

26    //

27    //

28    //
     Case 8:19-cr-00061-JVS Document 430-1 Filed 03/29/21 Page 2 of 20 Page ID #:6331



1           I declare under penalty of perjury under the laws of the United

2     States of America that the foregoing is true and correct and that

3     this declaration is executed at Los Angeles, California, on March 29,

4     2021.

5

6                                                  ALEXANDER C.K. WYMAN
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               2
Case 8:19-cr-00061-JVS Document 430-1 Filed 03/29/21 Page 3 of 20 Page ID #:6332




                        EXHIBIT 1
         Case 8:19-cr-00061-JVS Document 430-1 Filed 03/29/21 Page 4 of 20 Page ID #:6333




From:                              Andre, Julian L. (USACAC)
Sent:                              Friday, November 6, 2020 11:04 AM
To:                                Dean Steward
Cc:                                Sagel, Brett (USACAC)
Subject:                           Avenatti - Proposed Instruction & Trial Stipulation
Attachments:                       Trial Stipulation re Special Needs Trusts - DRAFT 2020.11.06.pdf; Proposed Instruction
                                   re Cal Ethics Rules - DRAFT 2020.11.06.pdf


Dean:

Pursuant to the Court’s directions at the motions hearing on October 19, attached for your review please find a
proposed jury instruction regarding the California ethics rules, and a proposed trial stipulation regarding special needs
trusts. Please let us know if these are acceptable to you and your client. Thank you.

Julian

Julian L. André
Assistant United States Attorney
Major Frauds Section
United States Courthouse, Suite 1100
312 N. Spring St. | Los Angeles, California 90012
T: 213.894.6683 | julian.l.andre@usdoj.gov




                                                             1
                                                       Exhibit 1
                                                          1
Case 8:19-cr-00061-JVS Document 430-1 Filed 03/29/21 Page 5 of 20 Page ID #:6334




                        EXHIBIT 2
         Case 8:19-cr-00061-JVS Document 430-1 Filed 03/29/21 Page 6 of 20 Page ID #:6335




From:                              Andre, Julian L. (USACAC)
Sent:                              Monday, November 23, 2020 3:32 PM
To:                                Dean Steward
Cc:                                Sagel, Brett (USACAC)
Subject:                           FW: Avenatti - Proposed Instruction & Trial Stipulation
Attachments:                       Trial Stipulation re Special Needs Trusts - DRAFT 2020.11.06.pdf; Proposed Instruction
                                   re Cal Ethics Rules - DRAFT 2020.11.06.pdf


Dean:

We have not heard back from you regarding the proposed jury instruction and trial stipulation we sent you on
November 6. Please let us know as soon as possible whether these are acceptable to you and your client. Thank you.

Julian

Julian L. André
Assistant United States Attorney
Major Frauds Section
United States Courthouse, Suite 1100
312 N. Spring St. | Los Angeles, California 90012
T: 213.894.6683 | julian.l.andre@usdoj.gov



From: Andre, Julian L. (USACAC)
Sent: Friday, November 6, 2020 11:04 AM
To: Dean Steward <deansteward7777@gmail.com>
Cc: Sagel, Brett (USACAC) <BSagel@usa.doj.gov>
Subject: Avenatti ‐ Proposed Instruction & Trial Stipulation

Dean:

Pursuant to the Court’s directions at the motions hearing on October 19, attached for your review please find a
proposed jury instruction regarding the California ethics rules, and a proposed trial stipulation regarding special needs
trusts. Please let us know if these are acceptable to you and your client. Thank you.

Julian

Julian L. André
Assistant United States Attorney
Major Frauds Section
United States Courthouse, Suite 1100
312 N. Spring St. | Los Angeles, California 90012
T: 213.894.6683 | julian.l.andre@usdoj.gov




                                                               1
                                                       Exhibit 2
                                                          2
Case 8:19-cr-00061-JVS Document 430-1 Filed 03/29/21 Page 7 of 20 Page ID #:6336




                        EXHIBIT 3
     Case 8:19-cr-00061-JVS Document 430-1 Filed 03/29/21 Page 8 of 20 Page ID #:6337




From:                     Dean Steward <deansteward7777@gmail.com>
Sent:                     Saturday, December 12, 2020 2:10 PM
To:                       Sagel, Brett (USACAC); Andre, Julian L. (USACAC)
Subject:                  Ji and stip re professional conduct rules



First, I apologize for not getting back to you on these. I've had
family issues to deal with.

Second, we cannot agree to either the proposed jury instruction or the stip. We
previously objected that the rules and the proposed evidence are not relevant, and
our position has not changed.

Dean

--




949-481-4900 www.deansteward.com




                                                   1
                                             Exhibit 3
                                                3
Case 8:19-cr-00061-JVS Document 430-1 Filed 03/29/21 Page 9 of 20 Page ID #:6338




                        EXHIBIT 4
     Case 8:19-cr-00061-JVS Document 430-1 Filed 03/29/21 Page 10 of 20 Page ID #:6339




From:                               Wyman, Alex (USACAC)
Sent:                               Tuesday, March 16, 2021 9:08 AM
To:                                 deansteward7777@gmail.com
Cc:                                 Sagel, Brett (USACAC)
Subject:                            Avenatti - Supplemental Expert Witness Disclosure
Attachments:                        2021.03.16 - Supplemental Expert Disclosure Notice.pdf


Dean,

Please see the attached correspondence regarding Susan Katzen, an expert on the subject of special needs trusts. We
intend to file a motion seeking leave of court to designate Ms. Katzen as an expert witness at trial. Please let us know
your position on such a motion.

Thanks,
Alex

Alex Wyman | Assistant United States Attorney
Major Frauds Section
United States Attorney's Office | Central District of California
312 N. Spring St. | Los Angeles, California 90012
T: 213.894.2435 | Alex.Wyman@usdoj.gov




                                                               1
                                                         Exhibit 4
                                                            4
Case 8:19-cr-00061-JVS Document 430-1 Filed 03/29/21 Page 11 of 20 Page ID #:6340




                        EXHIBIT 5
Case 8:19-cr-00061-JVS Document 430-1 Filed 03/29/21 Page 12 of 20 Page ID #:6341

                                      United States Department of Justice
                                            United States Attorney’s Office
                                             Central District of California

   Alex Wyman                                               1100 United States Courthouse
   Phone: (213) 894-2435                                    312 North Spring Street
   E-mail: alex.wyman@usdoj.gov                             Los Angeles, California 90012



  March 16, 2021

  VIA EMAIL

   H. Dean Steward, Esq.
   107 Avenida Miramar, Suite C
   San Clemente, California 92672
   deansteward7777@gmail.com

                  Re:      United States v. Avenatti,
                           SA CR No. 19-61-JVS

  Dear Counsel:

  On March 1, 2020, the government provided your client, defendant MICHAEL JOHN
  AVENATTI, with notice of its intent to call Tracy Kaas, among other witnesses, to testify under
  Federal Rules of Evidence 702, 703, and 705. Specifically, the government provided notice that
  Ms. Kaas would testify at trial as an expert witness regarding the subject of special needs trusts.

  On October 30, 2020, the Court granted defendant’s motion to exclude Ms. Kaas as an expert
  witness at trial on the basis that her work with another law firm provided “a colorable basis for
  disqualification.” (CR 371 at 15.) In so ruling, the Court noted that “the subject of special needs
  trust is highly relevant to the Counts involving Client 1,” that “[t]he subject matter is far beyond
  the ken of lay jurors and likely most lawyers,” and that “[t]estimony in this area would be helpful
  to the jury.” (Id.) As a result, and absent a stipulation between the parties on this topic, 1 the
  Court noted that it was “likely to grant the Government leave to designate an alternate expert.”
  (Id.) Accordingly, the government hereby provides notice that it will be seeking leave to
  designate Susan Katzen as an alternate expert witness on this topic.

  Testimony of Susan Katzen

  The government anticipates calling Susan Katzen to testify regarding special needs trusts and
  structured settlements. A copy of Ms. Katzen’s curriculum vitae is attached hereto as Exhibit A.

  In summary, based on her training and experience and review of this matter, Ms. Katzen is
  expected to testify as follows:



          1
           The government remains open to a stipulation but understands that defendant is not
  currently prepared to enter into such a stipulation.

                                               Exhibit 5
                                                  5
Case 8:19-cr-00061-JVS Document 430-1 Filed 03/29/21 Page 13 of 20 Page ID #:6342

  H. Dean Steward, Esq.
  RE: United States v. Avenatti
  March 16, 2021
  Page 2


     •   A special needs trust is a vehicle that allows people with disabilities to maintain their
         eligibility for needs-based benefits, such as Supplemental Security Income (“SSI”), food
         stamps, Section 8 housing, in-home support services, and needs-based Medi-Cal.

     •   The main purpose of a special needs trust is to protect a person with disabilities and
         enhance his or her quality of life by allowing him or her to continue to receive needs-
         based government benefits.

     •   There are two types of special needs trust, a “first party” special needs trust and a “third
         party” special needs trust. First party special needs trusts are funded with assets that
         belong to the trust beneficiary or to which the beneficiary was legally entitled, such as
         assets from an award or settlement.

     •   Had a special needs trust been set up for Geoffrey Johnson, it would have been
         considered a first party special needs trust.

     •   Special needs trusts need to be drafted by an attorney. Special needs trusts are typically
         drafted by attorneys who specialize in special needs trusts because doing so requires
         specific knowledge of, and experience dealing with, particular rules and regulations,
         many of which change frequently. Special needs trusts can typically be drafted in two to
         three weeks.

     •   In 2015, a first party special needs trust for Mr. Johnson would have needed to be
         established by a parent, a grandparent, or a state court. 2 Prior to 2016, first party special
         needs trusts were typically only established by the court when the beneficiary did not
         have any living parents or grandparents, was incapacitated, or was a minor.

     •   If the court is involved in establishing a first party special needs trust, the attorney
         representing the beneficiary or a party who petitions the court to establish the special
         needs trust would need to provide certain government agencies with notice of the court
         hearing to approve and establish the trust.

     •   If the court is involved in establishing a first party special needs trust, the court process
         typically takes two to three months to be completed.

     •   Prior to the establishment of a first party special needs trust, a trustee is chosen. The
         trustee can be a corporate trustee, a professional fiduciary, or an individual, such as a
         family member of the beneficiary.




         2
           These requirements have changed since 2015 when EA LLP received the $4,000,000
  settlement payment for Mr. Johnson. Under current law, a special needs trust can be established
  by the client/beneficiary, so long as he or she is a competent adult.

                                              Exhibit 5
                                                 6
Case 8:19-cr-00061-JVS Document 430-1 Filed 03/29/21 Page 14 of 20 Page ID #:6343

  H. Dean Steward, Esq.
  RE: United States v. Avenatti
  March 16, 2021
  Page 3


     •   After the first party special needs trust is established, the special needs trust attorney or
         the trustee is supposed to provide notice of the establishment of the trust to certain
         government agencies.

     •   When a special needs trust is established in California, notice needs to be provided to
         certain state agencies, including the California Department of Health Care Services, and
         is often provided to certain local or county agencies.

     •   Notice of the establishment of a first party special needs trust is provided so that the
         agencies providing government benefits can seek reimbursement of funds from the
         special needs trust when the beneficiary dies. The agencies may also review the special
         needs trust to ensure that it meets the requirements for the beneficiary to maintain his or
         her eligibility to receive government benefits. If the agency determines that the special
         needs trust does not satisfy the necessary requirements, the beneficiary’s attorney or
         trustee is often given an opportunity to revise the special needs trust to comply with any
         additional requirements.

     •   Any settlement payments that are to be used to fund the special needs trust should be
         transferred into the trust immediately after the beneficiary’s attorney receives the funds.
         Although there may be occasional delays in transferring the beneficiary’s portion of the
         settlement payment to the trust, such as to clear medical liens, these delays would usually
         last no more than a few months.

     •   Whenever a beneficiary has the ability to regularly utilize funds held in the attorney’s
         trust account, the beneficiary can be considered to have constructive receipt of the
         settlement funds and may lose access to the government benefits that the special needs
         trust is designed to protect.

     •   A structured settlement is a type of settlement arrangement designed to provide a
         guaranteed payment stream to the client/plaintiff.

     •   A structured settlement has to be negotiated and included as part of the actual settlement
         agreement. There must be specific language regarding the structured settlement in the
         agreement itself in order to avoid constructive receipt issues.

     •   A structured settlement is funded by the defendant and paid to a third party that will then
         make fixed payments to the client/plaintiff or special needs trust. A law firm or an
         attorney cannot fund or administer a structured settlement.

     •   Defendant does not appear to have made any effort to establish a special needs trust for
         Mr. Johnson or to set up a structured settlement for Mr. Johnson.

  As discussed previously and noted above in footnote 1, in lieu of presenting testimony from Ms.
  Katzen, the government may be willing to enter into an appropriate trial stipulation regarding
  special needs trusts and/or structured settlements. Please let us know whether you are interested
  in discussing such a stipulation.
                                               Exhibit 5
                                                   7
Case 8:19-cr-00061-JVS Document 430-1 Filed 03/29/21 Page 15 of 20 Page ID #:6344

  H. Dean Steward, Esq.
  RE: United States v. Avenatti
  March 16, 2021
  Page 4


                                                ***

  The government also again renews its request, pursuant to Federal Rule of Criminal Procedure
  16(b)(1)(C), that defendant provide a written summary of any testimony that defendant intends to
  use under Rules 702, 703, or 705, including the witness’s opinions, the bases and reasons for
  those opinions, and the witness’s qualifications.

  Please let us know if you have any questions regarding the above information or believe this
  notice is insufficient.


  Very truly yours,



  ALEXANDER C.K. WYMAN
  Assistant United States Attorney

  cc:    AUSA Brett A. Sagel




                                            Exhibit 5
                                               8
Case 8:19-cr-00061-JVS Document 430-1 Filed 03/29/21 Page 16 of 20 Page ID #:6345




                        EXHIBIT A




                                   Exhibit 5
                                      9
Case 8:19-cr-00061-JVS Document 430-1 Filed 03/29/21 Page 17 of 20 Page ID #:6346




                              SUSAN A. KATZEN
                              ATTORNEY & COUNSELOR AT LAW


                              ABOUT ME
                              With over 40 years of expertise in estate planning, I practice
                              exclusively in the areas of special needs planning, litigation
                              settlement planning, trust planning, probate, and trust
                              administration. I am currently a member of both the distinguished
                              Academy of Special Needs Planners and Special Needs Coalition. I
                              regularly teach courses to the public, financial professionals,
                              professional fiduciaries, trustees, and other attorneys on special
                              needs trusts, litigation settlement planning, estate planning, and
                              trust administration.

                              EDUCATION

                              UNIVERSITY OF WISCONSIN, LA CROSSE
                              BACHELOR OF ARTS, '75

                              WESTERN STATE UNIVERSITY
                              JURIS DOCTORATE, '78


                              PROFESSIONAL AFFILIATIONS

                                State Bar of California
                                Estate Planning, Trust & Probate Section
                                 of the State Bar of California
                                Orange County Bar Association
                                Orange County Trial Lawyers Association
                                (OCTLA)
                                National Academy of Elder Law Attorneys
                                (NAELA)
                                National Alliance of Mental Illness (NAMI)
CONTACT                         Special Needs Settlement Planning Committee
                                Academy of Special Needs Planners(ASNP)
Office Address:                 Special Needs Coalition (SNC)
4440 Von Karman Ave., Suite     Advisor’s Forum, LLC
350 Newport Beach, CA 92660     California Advocates for Nursing Home
                                Reform(CANHR)
susan@skatzenlaw.com
                                Consumer Attorneys of Los Angeles (CAALA)
                                Special Olympics Regional Leadership Council
www.skatzenlaw.com
                                The Orange County Asperger's Support Group
                                WealthCounsel, LLC
@susanakatzen
                                E l d e r CExhibit
                                            o u n s e l5, L L C
                                            10
  Case 8:19-cr-00061-JVS Document 430-1 Filed 03/29/21 Page 18 of 20 Page ID #:6347
AUTHOR/PRESENTER

  Author “The Difference Between SSI and SSDI: An Overview”– Special Needs Coalition (2015)
  Author "Three Ways Special Needs Settlement Planning Experts Can Help Trial Lawyers - Law Firm of
  Susan A. Katzen (2015)
  Author "ABLE Account - A New Tool in the Toolbox" - Law Firm of Susan A. Katzen (2016)
  Author “How Not to Go from Hero to Zero and then Get 'Grillo-ed'…What Every PI Attorney Needs to
  Know About Special Needs Trusts”- OCTLA Gavel Magazine Vol. 20 No. 3 (page 14) (2017)
  Contributing Author “All the Bunnies” – Academy of Special Needs Planners, 1st Ed. (2009)
  Contributing Author “California Durable Powers of Attorney”– Continuing Education of the Bar (CEB)
  (2014, 2015)
  Consulting Editor "Administering the California Special Needs Trust" - Urbatsch, K. (2011) iUniverse
  Presenter "Health Care Powers" - Southern California Institute (2005)
  Presenter "Introduction to Estate Planning" - Souther California Institute (2006)
  Presenter "Planning for a Loved one with Special Needs - Conservatorships and Special Needs Trusts" -
  Williams Syndrome National Convention (2008); Special Needs Coalition - Workshop (2010)
  Presenter "Special Needs Trusts - How to Plan for a Loved One with Special Needs" - Special Needs
  Coalition - Workshop (2009)
  Presenter “The Maze of Public Benefits” – Special Needs Coalition - Workshop (2009, 2013)
  Presenter “Who Can Care for your Special Needs Child Better than You?” – Special Needs Coalition -
  Workshop (2009)
  Presenter “Special Needs Trusts: A Case Study” – Goodwill Industries (2009)
  Presenter “Planning for a Loved One with Special Needs” – Progressive Resources Center (2009); Special
  Needs Coalition - Fairview Development Center (2010); Special Needs Coalition - Workshop (2013); Down
  Syndrome Association of Orange County (2013, 2014, 2015); The Orange County Aspberger's Association
  (2016); Special Olympics of Southern California (2017); Irvine Unified School District (2019)
  Presenter “Special Needs Planning: an Overview”– Estate Planning and Trust Council of Long Beach
  (2010)
  Presenter "Settling the Case After Settling the Case" - MCLE Workshop (2010)
  Presenter "How to Plan for a Loved One with Special Needs" - Special Needs Coalition - Workshop (2010)
  Presenter "Seminar: Administering the California Special Needs Trust (Orange County and LA)" -
  Institute for Professional Fiduciary Studies (2012)
  Presenter "SNTs Documenting Long-term Care Incapacity and End-of-life Decisions" - National Business
  Institute (2013)
  Presenter "Special Needs Trusts - Who Needs Them and How to Create One" - Special Needs Coalition -
  Workshop (2013)
  Presenter "Administering the California Special Needs Trust: Learn How to Properly Manage Any Type
  of SNT" - Institute for Professional Fiduciary Studies (2013)
  Presenter "Estate Planning For a Loved One with a Disability" - Academy of Special Needs Planners
  (2014)
  Presenter - "The Most Fundamental Issues Confronting Families of Children with Disabilities" - Merrill
  Lynch Wealth Management (2014)
  Presenter "Current Issues in Disability, Special Needs & Trust Administration" - Professional Fiduciary
  Association of California Conference (2014)
  Presenter "Special Needs Planning: A Guide for Parents and Grandparents" - The Orange County
  Asperger's Support Group (2015)
  Presenter “10 Costly Mistakes When Planning for a Loved One with Special Needs” – The Orange County
  Asperger’s Support Group (2016); Down Syndrome Association of Orange County (2016, 2018); KCNQ2
  Cure Alliance National Meeting (2018)
  Presenter “Achieving a Better Life Experience - 'The ABLE Act'” – Team of Advocates for Special Kids
  (TASK) (2016)
                                                 2
                                             Exhibit 5
                                                11
  Case 8:19-cr-00061-JVS Document 430-1 Filed 03/29/21 Page 19 of 20 Page ID #:6348

AUTHOR/PRESENTER, CONT'D

 Presenter "First and Third Party Special Needs Trusts" - Professional Fiduciary Association of California
 Conference (2016)
 Presenter "What Every Attorney Needs to Know About Government Benefits" - Consumer Attorneys of
 Inland Empire, Chapter of the Consumer Attorneys of California and the Orange County Trial Lawyers
 Association (2017)
 Presenter “How to Plan for Your Special Needs Child” – The Orange County Asperger’s Support Group
 (2016)
 Presenter “Settlement Planning for those with Special Needs: Case Studies Using the Collaborative
 Approach” - ProVisors (2017)
 Presenter “Estate Planning 101” - Orange County ALA Legal Secretary Course (2017)
 Presenter “Special Needs Subtrust vs. Standalone Special Needs Trust” - Orange County Bar Association
 Elder Law Section (2017)
 Presenter “ABLE - Achieving Better Life Experience” - Special Olympics Orange County Regional
 Leadership Council (2017)
 Presenter “Administering Third Party Special Needs Trusts” - Orange County Bar Association Trusts and
 Estates Section (2017)
 Presenter "Planning for a Loved One with Special Needs and the Able Account 2018" - Downs Syndrome
 Association of Orange County (2018)
 Presenter "Top Challenges for the Attorney in a Special Needs Trust Administration" - Academy of
 Special Needs Planners National Conference (2018)
 Presenter "Take Action: The Busy Parent's Guide to Building your Life Plan" - Girl Scouts of America -
 Volunteer Conference (2018)
 Presenter "The Interplay Between Child Support, Special Needs Trusts and Government Benefits" -
 Orange County Bar Association Family Law Section (2018)
 Presenter "Administering Third Party Special Needs Trusts: Ins and Outs - the Do's and the Dont's" -
 Orange County Bar Association (2018)
 Presenter "The Valuable Estate Planning Paralegal: Drafting Beyond the Basic Estate Plan" - Orange
 County Paralegal Association (2018)
 Presenter "The Planning Toolbox for a Person with Disabilities" - North Orange Continuing Education -
 Cypress Center (2018)
 Presenter "Planning for Incapacity"- It's Your Estate Workshop (2018)
 Presenter “Structured Settlements and the Special Needs Trust” - National Structured Settlement Trade
 Association (2018)
 Presenter "Estate Planning Essentials for Non-Trusts & Estate Lawyers" - Orange County Bar Association
 (2019, 2020)
 Presenter "Special Needs Planning and Wealth Management" - Morgan Stanley (2019)
 Presenter "Navigating the Medi-Cal Lien Machine" - Orange County Trial Lawyers Association (2019)
 Presenter "Let's Get to the Heart of the Matter: First Party Special Needs Planning and the Benefits and
 Services Available to Promote the Quality of Life for Individuals with Disabilities" - Orange County
 Bar Association Trust & Estates Section (2019)
 Presenter "The Ins and Outs of Trust Administration" - Capital First Trust Company (2019)
 Presenter "Special Needs Trusts and Conservatorships" - The Orange County Asperger's Support Group
 (2020)
 Presenter "The Planning Toolbox for a Person with Disabilities: Conservatorships, Estate Plans &
 Special Needs Trusts" - Down Right Blessed (2020)
 Presenter "How to Protect Your Assets and the People You Love" - Handel on the Law - Law Day (2020)


                                                 3
                                             Exhibit 5
                                                12
 Case 8:19-cr-00061-JVS Document 430-1 Filed 03/29/21 Page 20 of 20 Page ID #:6349

TRAINING PROVIDED TO

 UNION BANK OF CALIFORNIA, NA & UNION BANK OF CALIFORNIA
 INVESTMENTS
 BANK OF AMERICA & BANK OF AMERICA,INVESTMENT SERVICES, INC.
 CITIBANK
 WELLS FARGO BACK
 AMERIPRISE
 HARTFORD INSURANCE
 EDWARD JONES INVESTMENT COMPANIES
 CAPITAL FIRST TRUST COMAPNY


AWARDS

 LAW FIRM 500 HONOREE, 2020 & 2017




                                         4
                                    Exhibit 5
                                       13
